application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                                First, Rosales contends that trial counsel was ineffective for
                   failing to move to suppress evidence on the basis that his mother's consent
                   to a search of their apartment was tainted by the police officers' illegal
                   entry into the apartment. He argues that evidence seized from the
                   apartment should have been suppressed as fruit of the poisonous tree
                   because the officers' warrantless entry into the apartment was not
                   justified by exigent circumstances and the subsequent consent did not
                   "cure" the illegal entry. We conclude that Rosales fails to demonstrate
                   that counsel's performance was deficient or that he was prejudiced. Even
                   if the entry into the apartment was impermissible under the Fourth
                   Amendment, the• mere fact of an illegal entry alone does not vitiate any
                   subsequent consent to a search. Rather, the issue of whether the consent
                   is valid depends on whether the consent was sufficiently attenuated from
                   the illegal entry.   See Wong Sun v. United States, 371 U.S. 471, 487-88
                   (1963); United States v. Furrow, 229 F.3d 805, 813-14 (9th Cir. 2000),
                   overruled on other grounds by United States v. Johnson, 256 F.3d 895 (9th
                   Cir. 2001); Howe v. State, 112 Nev. 458, 469-70, 916 P.2d 153, 161-62
                   (1996). Rosales argues only that the illegal entry tainted the consent; he
                   fails to provide relevant authority or cogent argument as to whether the
                   consent was sufficiently attenuated so as to dissipate the taint of the
                   illegal entry.   See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6
                   (1987). Therefore, he fails to demonstrate that the district court erred in
                   concluding that the consent was valid despite the warrantless entry and
                   thus trial counsel was not ineffective.



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    et.
                            Second, Rosales argues that trial counsel was ineffective for
                failing to move to suppress Rosales's statements to the police on the basis
                that they were involuntary due to his mental illness. We conclude that
                Rosales fails to demonstrate that trial counsel's performance was
                deficient. His first trial counsel moved to suppress the statements based
                on coercion and duress, and the trial court held a lengthy evidentiary
                hearing before denying the motion. His second trial counsel argued to the
                trial court that the statements should be suppressed as involuntary
                because Rosales was suffering from mental illness at the time, and the
                trial court found that the totality of the circumstances showed that the
                statements were voluntary. Thus, the record belies Rosales's claim that
                trial counsel failed to challenge the statements as involuntary due to
                mental illness. Accordingly, we conclude that the district court did not err
                in denying this claim.
                            Next, Rosales contends that the district court erred in denying
                his claim of ineffective assistance of appellate counsel. To prove
                ineffective assistance of appellate counsel, a petitioner must demonstrate
                that counsel's performance was deficient in that it fell below an objective
                standard of reasonableness, and resulting prejudice such that the omitted
                issue would have had a reasonable probability of success on appeal.
                Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Appellate
                counsel is not required to raise every non-frivolous issue on appeal. Jones
                v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate counsel will be
                most effective when every conceivable issue is not raised on appeal.   Ford
                v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989).
                            Rosales argues that appellate counsel was ineffective for
                failing to argue that, based on the doctrine of "retroactive misjoinder,"

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Rosales was entitled to a new trial on the remaining counts following the
                 reversal of the criminal anarchy conviction on direct appeal. Rosales
                 relies on case law from the federal courts for the doctrine of "retroactive
                 misjoinder," which occurs when "joinder of multiple counts was proper
                 initially, but later developments—such as . . . an appellate court's reversal
                 of less than all convictions—render the initial joinder improper" and
                 results in "[p]rejudicial spillover from evidence used to obtain [the]
                 conviction subsequently reversed on appeal."    United States v. Lazarenko,
                 564 F.3d 1026, 1043 (9th Cir. 2009) (internal quotations omitted). Rosales
                 contends that, because the graffiti that was used in support of the criminal
                 anarchy charge was highly inflammatory and would not have been
                 admissible if the case had been tried without the anarchy count, the
                 prejudicial spillover from that evidence required a new trial on the other
                 counts of aggravated stalking, attempted murder, and discharging a
                 firearm into a structure.
                             This court has never adopted or applied the doctrine of
                 "retroactive misjoinder." Thus, Rosales fails to demonstrate that appellate
                 counsel acted objectively unreasonably by not arguing for a new trial
                 based on a doctrine not recognized by this court. Further, Rosales fails to
                 demonstrate that a "retroactive misjoinder" argument would have had a
                 reasonable probability of success on appeal. Even assuming that this
                 court would have recognized the doctrine, this court concluded on direct
                 appeal that sufficient evidence supported the other convictions, Rosales
                 does not dispute that the jury was properly instructed on the use of the
                 evidence, see Hymon v. State, 121 Nev. 200, 211, 111 P.3d 1092, 1100
                 (2005) (presuming the jury follows its instructions), and Rosales fails to
                 demonstrate "prejudice so pervasive that a miscarriage of justice looms,"

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                Lazarenko, 564 F.3d at 1043 (internal quotations omitted). Thus, we
                conclude that the district court did not err in denying this claim.
                            For the foregoing reasons, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                      , J.
                                                              Saitta


                                                                                       J.
                                                              Gibbons


                                                                                       J.




                cc: Hon. Patrick Flanagan, District Judge
                     Janet S. Bessemer
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A